Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance

The following is an examiner's statement of reasons for allowance:
Applicant’s argument with regarding to the newly amended claims 30-53 has been persuaded. The teaching relied upon by the Examiner in the prior art of record to WO 2019/009904 and KR 2018/0005525, as combined, are neither suggested nor taught the control circuit connected to the I/O pads, in response to detecting a sequence of operating signals on the I/O pads representing a memory read, to provide an analog signal to the analog pad to provide as output to the printer an analog electrical value at the analog pad representing stored memory values selected by the memory read, alone or in combination as claimed.
U.S. Application Pub. No. 2015/0243362 A1 to Nigam et al. (¶ [0028], [0029]; fig.1A) is considered to be the closest prior art which discloses a memory system (100) includes a memory card (101), a memory chip controller (105) and a memory chip (102). The memory chip controller 105 may receive data and commands from host (106) and provides memory chip data to host (106). The memory chip (102) includes memory core control circuits (104) and a memory core (103). Memory core control circuits (104) may include logic for controlling the selection of memory blocks (or arrays) within memory core (103), controlling the generation of voltage references for biasing a particular memory array into a read or write state, or generating row and column addresses. The memory core (103) may include one or more two-dimensional arrays of memory cells or one or more three-dimensional arrays of memory cells and may be arranged on a single integrated circuit.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Patent Application Information Retrieval (PAIR)
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)
Contact Information
Any inquiry concerning this communication should be directed to examiner Thinh Nguyen at telephone number (571) 272-2257. The examiner can generally be reached Mon-Fri 8:30AM – 5:00PM. The official fax phone number for the organization is (571) 273-8300. The examiner supervisor, Matthew Luu, can also be reached at (571) 272-7663.
	
/Thinh H Nguyen/
Primary Examiner, Art Unit 2853